DETAILED ACTION

Status of Claims
This action is a Final Rejection. This action is in response to the amendment and response filed on February 11, 2021.
Claims 2, 3, 6, 8-10, 14, 15 and 18 have been canceled. 
Claims 1, 7, and 11-13 have been amended.
Claims 1, 4, 5, 7, 11-13, 16, and 17 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are moot in light of the new ground of rejection that was necessitated by Applicant’s amendments.  
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the claims do not recite a judicial exception because they merely involve a judicial exception. Remarks at 9. However, the claims recite steps of executing a payment application for electronic payment, authenticating a user in the executed payment application, transmitting a request for a signature code, receiving the signature code from the payment server, and transmitting payment information to a point of sale. These are steps that are part of a payment/purchase transaction. Therefore, the claims clearly recite an abstract idea such as a commercial interaction (i.e., sales activities).
	Applicant further argues that the amended limitation of “transmitting a magnetic transmission (MST) payment signal to a point of sales (POS) device, wherein the MST payment signal includes a token and the signature code, and wherein the signature code is included in the reserved fields of the MST payment signal…results in a technical advantage of transmitting payment signals without requiring signature input from the user.” Remarks at 9-10. This limitation refers to the transmitting of data. The technology is merely being used as a tool to transmit the data. Identifying the type of technology used for the transmission does not provide a technological improvement. In addition, this limitation is insignificant extrasolution activity as explained in the rejection. Furthermore, Applicant should refer to the claim interpretation section for an explanation as to how much patentable weight is given to this limitation.  



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	The following limitations are examples of contingent limitations: 
“in response to the authentication of the user being succeeded, transmitting, to a payment server, a request for a signature code corresponding to the user” (Claim 1 – The prior limitation states that a user is authenticated. Because this limitation refers to the authentication being “succeeded,” it appears that the authentication of the prior step may or may not be successful. Therefore, this limitation is contingent on the user successfully being authenticated.)
“If the authenticated user corresponds to signature-free payment, including signature-free payment data in the payment signal to allow payment without receiving a signature, and transmitting the payment signal” (Claim 4)
“if the shop corresponding to the location of the electronic device corresponds to signature-free payment, including signature-free payment data in the payment signal to allow payment without receiving a signature, and transmitting the payment signal” (Claim 5)

Intended Use
See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations are examples of intended use: 
“for electronic payment” (Claim 1)
“for a signature code corresponding to the user” (Claim 1)
“to allow payment without receiving a signature” (Claim 4)
“to allow payment without receiving a signature” (Claim 5)

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations are examples of nonfunctional descriptive material: 
“wherein the MST payment signal includes a token and the signature code” (Claim 1)

Not Positively Recited
	The following limitations are not positively recited: 
“previously registered in the payment server” (Claim 1 – There is no positively recited step of registering the signature code in the payment server.)
“wherein the signature code is included in reserved fields of the MST payment signal” (Claim 1)



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 5, 7, 11-13, 16, and 17 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly 

2019 PEG Step
Analysis of Claims 1, 4, 5, 7, 11-13, 16, and 17
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1, 4, 5, 7, 11, and 12 recite a method and, therefore, are directed to the statutory class of process. Claims 13, 16, and17 recite an electronic device and, therefore, are directed to the statutory class of machine.
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited computer related components (i.e., the additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a system and method for a payment transaction. This type of method of organizing human activity is a commercial or legal interaction such as sales activities or behaviors. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use the additional elements of computer components (i.e., electronic device, payment application, payment server, POS device, processor, memory, communication module, communication circuitry, MST payment signal) as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to facilitate a payment transaction. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, steps such as “receiving” and “transmitting” involve insignificant extra-solution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, limitations noted as insignificant extra-solution activity in Step 2A, Prong 2 have been identified by courts as well understood, routine, and conventional. S-ee Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 


The dependent claims are similarly ineligible. For example, Claims 4 and 5 and similar claims further limit the abstract idea by analyzing data relating to payment transaction.  As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mardikar, U.S. Patent Application Publication No. 2009/0307140 A1; Vaidyanathan et al., U.S. Patent Application Publication Number 2015/0248676 A1; and LoopPay (“LoopPay Launches New Mobile Payment Product Line, Accepted at 40x More Places than Apple Pay,” Business Wire, (Nov. 3, 2014).).

Claim 1:
Mardikar teaches:
executing a payment application for electronic payment (see at least Mardikar, paragraph 0052 (“Selecting ‘Payment’ may prompt a payment application 155 on the mobile device 100 to check the biometric sensor 160 for biometric input.”)).
authenticating a user in the executed payment application (see at least Mardikar, paragraph 0053 (“Once a user’s biometric identity is authenticated properly….”)).
in response to the authentication of the user having been succeeded, transmitting to a payment server, a request for a [CVV] corresponding to the user (see at least Mardikar, paragraph 0048 (“Payment account numbers such as associated with credit or debit cards may be deployed to a mobile device OTA for payment to an offline merchant using the payment/service provider account. For example, a payment account number may be generated by the payment/service provider along with a CVV (card verification value). In one embodiment, a payment 
receiving, from the payment server, the [CVV] previously registered in the payment server (see at least Mardikar, paragraph 0048 (“In response, a payment account number 710, a CVV 711, and a counter/timestamp (to prevent replay attacks) 712 may be SMS encrypted using the public key 713 of the mobile phone, signed using the TSM’s private key 714, and sent to the mobile device 100 (step 720).”)).
Mardikar does not explicitly teach, however, Vaidyanathan teaches:
a signature code [that is requested and received by a user and then provided to a merchant] (see at least Vaidyanathan, paragraph 0010 (“In various embodiments, the signature codes include a QR code that is used to encode a randomly generated string of letters and numbers (e.g., 116d243b2f598to0p) that corresponds to the image of the user's signature. When a merchant asks for a user's signature after a transaction, the user can request generation of a QR code from the user-owned device. Upon receiving the request, the service provider retrieves the image, generates a random string that corresponds to the user signature, associates it with an expiry timestamp, and sends it back to the user as an expirable QR code. The merchant then scans the user's QR code, and submits the data (the random string) represented as the QR code back to the service provider. The service provider validates the expiration date of the QR code and converts the QR code back into a signature before processing the transaction.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vaidyanathan’s signature code with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a signature to a merchant without requiring a payor to touch a merchant device or sign a document. See Vaidyanathan, paragraph 0004. Signature free and contactless payments are common and it would be obvious to use a signature code to serve the same purpose as a signature and increase the security of a payment. Additionally, it would be obvious to substitute the known element of Mardikar’s CVV with the known element of Vaidyanathan’s signature code in order to obtain the predictable result of making transactions more secure. 

Mardikar does not explicitly teach, however, LoopPay teaches:
transmitting a magnetic transmission (MST) payment signal to a point of sales (POS) device, wherein the MST payment signal includes a token and the signature code, and wherein the signature code is included in the reserved fields of the MST payment signal (see at least LoopPay, full article including page 3 (“Recently rated the #1 mobile wallet, LoopPay invented a breakthrough contactless technology, Magnetic Secure Transmission™ (MST), which transmits payment data via magnetic signals to merchants’ existing point-of-sale systems with no changes required by the merchants. LoopPay’s patented MST technology can be embedded into smartphones and smartwatches for less than $1 and LoopPay is currently working with various device and accessory OEMs to embed MST to enhance usability for consumers, while building a robust open platform for partners and developers. LoopPay recently announced strategic investments from Visa and Synchrony Financial, the largest private label card issuer in the world.”); page 3 (“tokenized transactions”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LoopPay’s MST technology for transmitting payment data to a point of sale with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of communicating payment information to a point of sale so that a purchase can be efficiently completed. 

Claim 7:
Mardikar teaches:
receiving, from an electronic device having received from a payment server [a CVV] corresponding to a user,…wherein the signature code is registered in the payment server before the electronic device receives the [CVV] from the payment server (see at least Mardikar, paragraph 0048 (“Payment account numbers such as associated with credit or debit cards may be deployed to a mobile device OTA for payment to an offline merchant using the payment/service provider account. For example, a payment account number may be generated by the payment/service provider along with a CVV (card verification value). In one embodiment, a payment instrument request is transmitted from the mobile device 100 to the TSM 120 (step 705). In response, a payment account number 710, a CVV 711, and a counter/timestamp (to prevent replay attacks) 712 may be SMS encrypted using the public key 713 of the mobile phone, signed using the TSM’s private key 714, and sent to the mobile device 100 (step 720).”); Mardikar’s “payment account number,” “CVV,” or “timestamp” is the claimed “token.”).
performing payment using the credit card number… (see at least Mardikar, 
Mardikar does not explicitly teach, however, Vaidyanathan teaches:
a signature code [that is requested and received by a user and then provided to a merchant] (see at least Vaidyanathan, paragraph 0010 (“In various embodiments, the signature codes include a QR code that is used to encode a randomly generated string of letters and numbers (e.g., 116d243b2f598to0p) that corresponds to the image of the user's signature. When a merchant asks for a user's signature after a transaction, the user can request generation of a QR code from the user-owned device. Upon receiving the request, the service provider retrieves the image, generates a random string that corresponds to the user signature, associates it with an expiry timestamp, and sends it back to the user as an expirable QR code. The merchant then scans the user's QR code, and submits the data (the random string) represented as the QR code back to the service provider. The service provider validates the expiration date of the QR code and converts the QR code back into a signature before processing the transaction.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vaidyanathan’s signature code with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing of providing a signature to a merchant without requiring a payor to touch a merchant device or sign a document. See Vaidyanathan, paragraph 0004. Signature free and contactless payments are common and it would be obvious to use a signature code to serve the same purpose as a signature and increase the security of a payment. Additionally, it would be obvious to substitute the known element of Mardikar’s CVV with the known element of Vaidyanathan’s signature code in order to obtain the predictable result of making transactions more secure.

Mardikar does not explicitly teach, however, LoopPay teaches:
receiving…a magnetic secure transmission (MST) payment signal including the signature code, wherein the signature code is included in reserved fields of the MST payment signal (see at least LoopPay, full article including page 3 (“Recently rated the #1 mobile wallet, LoopPay invented a breakthrough contactless technology, Magnetic Secure Transmission™ (MST), which transmits payment data via magnetic signals to merchants’ existing point-of-sale systems with no changes required by the merchants. LoopPay’s patented MST technology 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LoopPay’s MST technology for transmitting payment data to a point of sale with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of communicating payment information to a point of sale so that a purchase can be efficiently completed. 

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 1. Claim 13’s memory, communication module, and processor are taught by Mardikar in Figures 4 and 5 and associated text.


Claims 4, 5, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mardikar, U.S. Patent Application Publication No. 2009/0307140 A1; Vaidyanathan et al., U.S. Patent Application Publication Number 2015/0248676 A1; LoopPay (“LoopPay Launches New Mobile Payment Product Line, Accepted at 40x More Places than Apple Pay,” Business Wire, (Nov. 3, 2014).); and Ledbetter et al., U.S. Patent Application Publication Number 2009/0164354 A1.

Claim 4:
Mardikar does not explicitly teach, however, Ledbetter teaches:
wherein the transmission of a payment signal comprises: determining whether the authenticated user corresponds to signature-free payment; and if the authenticated user corresponds to signature-free payment, including signature-free payment data in the payment signal to allow payment without receiving a signature, and transmitting the payment signal (see at least Ledbetter, paragraph 0050 (“In preferred embodiments, methods and systems of the invention apply to transaction and related TARs of any amount, inclusive of quick-service restaurants (QSR) and other transactions that do not require a signature. In other embodiments, the amount of the transaction or a transaction 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ledbetter’s method of allowing signature-free payment transactions with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of allowing a payment transaction to proceed without a signature in circumstances where the probability and impact of fraud are low. As described in Ledbetter, a signature provides an extra level of security that is not always necessary. In order to make transactions more efficient, a rule may be in place that allows the purchaser to skip the signature step.   

Claim 5:
Mardikar does not explicitly teach, however, Ledbetter teaches:
wherein the transmission of a payment signal comprises: determining whether a shop corresponding to a location of the electronic device corresponds to signature-free payment; and if the shop corresponding to the location of the electronic device corresponds to signature-free payment, including signature-free payment data in the payment signal to allow payment without receiving a signature, and transmitting the payment signal (see at least Ledbetter, paragraph 0050 (“In preferred embodiments, methods and systems of the invention apply to transaction and related TARs of any amount, inclusive of quick-service restaurants (QSR) and other transactions that do not require a signature. In other embodiments, the amount of the transaction or a transaction amount range may be specified and the authorization process may only apply to transactions in the specified range, e.g., transactions that are above international floor limits. Generally speaking, QSR transactions are those transactions under the amount of twenty U.S. dollars. Typically, these transactions, when initiated with a credit or debit card, require no signature. The twenty dollar amount is merely exemplary, of course, and any amount may be specified to determine the range for QSR transactions.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective 

Claim 11:
Mardikar does not explicitly teach, however, Ledbetter teaches:
wherein the performing of payment comprises: verifying signature-free payment data included in the payment signal; and performing payment based on the verified signature-free payment data, without receiving a signature from the user (see at least Ledbetter, paragraph 0050 (“In preferred embodiments, methods and systems of the invention apply to transaction and related TARs of any amount, inclusive of quick-service restaurants (QSR) and other transactions that do not require a signature. In other embodiments, the amount of the transaction or a transaction amount range may be specified and the authorization process may only apply to transactions in the specified range, e.g., transactions that are above international floor limits. Generally speaking, QSR transactions are those transactions under the amount of twenty U.S. dollars. Typically, these transactions, when initiated with a credit or debit card, require no signature. The twenty dollar amount is merely exemplary, of course, and any amount may be specified to determine the range for QSR transactions.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ledbetter’s method of allowing signature-free payment transactions with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of allowing a payment transaction to proceed without a signature in circumstances where the probability and impact of fraud are low. As described in Ledbetter, a signature provides an extra level of security that is not always necessary. In order to make transactions more efficient, a rule may be in place that allows the purchaser to skip the signature step.   

Claim 12:
Mardikar does not explicitly teach:
wherein the performing of payment comprises: querying the payment server about whether the user corresponds to signature-free payment; receiving a response to the query from the payment server; and performing payment using the signature code based on the received response, without receiving a signature from the user.
However, Ledbetter teaches:
Different rules regarding whether a signature is required may exist for different types of transactions (see at least Ledbetter, paragraph 0050 (“In preferred embodiments, methods and systems of the invention apply to transaction and related TARs of any amount, inclusive of quick-service restaurants (QSR) and other transactions that do not require a signature. In other embodiments, the amount of the transaction or a transaction amount range may be specified and the authorization process may only apply to transactions in the specified range, e.g., transactions that are above international floor limits. Generally speaking, QSR transactions are those transactions under the amount of twenty U.S. dollars. Typically, these transactions, when initiated with a credit or debit card, require no signature. The twenty dollar amount is merely exemplary, of course, and any amount may be specified to determine the range for QSR transactions.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Mardikar’s mobile device over-the-air registration and point of sale payment. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of determining the rules for the specific payment card account. Once the rules are determined, they can be applied.

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 5.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)